 

Exhibit 10.6

KemPharm, Inc.

Amended and Restated

Employment Agreement

This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into effective as of June 25, 2015, by and between KemPharm, Inc., a Delaware
corporation (the “Company”) and Gordon K. Johnson (“Executive”) (each being a
“Party” hereto and together constituting the “Parties”).

Whereas, the Parties previously entered into that certain Employment Agreement,
dated as of June 10, 2013 (the “Previous Agreement”), pursuant to which the
Executive was employed as the Company’s Chief Operating Officer and Chief
Financial Officer; and

Whereas, the Parties desire to amend and restate the Previous Agreement in its
entirety in order to employ Executive as the Company’s Chief Business Officer
(“CBO”) in such capacity and under the terms and conditions set forth below.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1.Employment.

A.Employment.  Company hereby employs Executive and Executive hereby accepts
such employment with Company as CBO, or in such other capacities as Company
shall reasonably determine from time to time, upon the terms and conditions set
forth in this Agreement.

B.Effective Date and Term.  Company’s employment of Executive in such capacity
shall commence effective as of the date hereof (the “Effective Date”), and
continue until the Date of Termination (defined in Section 5(E)) (hereinafter
such period of time from the commencement until termination of the employment
shall be referred to as the “Term”).  As of the Effective Date, the Executive
shall no longer serve as the Chief Operating Officer or as Chief Financial of
the Company, nor as its “principal financial officer” for purposes of the
Company’s reports under the Securities Exchange Act of 1934, as amended.

C.Duties of Executive.  During the Term, all of the following shall apply:
Executive shall carry out, perform and comply with such orders, directions,
rules and policies as are assigned or set by Company’s chief executive officer
(“CEO”) or board of directors (the “Board of Directors”) from time to
time.  Executive shall report to, receive directions from and be reviewed by the
CEO and Board of Directors.  Executive’s duties shall include the duties and
responsibilities commonly associated with a chief business officer including
management of and being responsible for the Company’s business development
process, alliance management, corporate strategy process, capital markets
activities, merger and acquisition activities, investor relations, and, without
limitation, the responsibilities set forth in the attached Exhibit A.  Subject
to the limitations of Section 2(D)(2)(iv), the CEO and Board of Directors retain
the right to modify Executive’s job title and responsibilities pursuant to the
legitimate business needs of Company.  

D.Duty of Loyalty.  Except as set forth on Exhibit C, during the Term, Executive
shall not, without the prior written consent of the Board of Directors, accept
other employment or render or perform other services for
compensation.  Executive shall devote his full business time and attention and
his best efforts to the faithful performance of his duties as an executive
officer and employee of Company.  Executive’s expenditure of reasonable amounts
of time for teaching, personal business, or on behalf of charitable or
professional organizations shall not be deemed a breach of this Agreement,
provided such activities do not materially interfere with the performance of
Executive’s duties and responsibilities hereunder.

E.Place of Performance.  Executive shall be permitted to perform his employment
duties on behalf of Company primarily at Executive’s home office; provided,
however, that Executive shall commute to Company’s other offices as business
needs require and as reasonably requested by the CEO or Board of Directors;
further provided that so long as Executive resides outside of the state in which
Company’s main office is located, Executive’s commute to Company’s other offices
shall be treated as work related travel and will be reimbursed in accordance
with the terms of Section 3 hereof.  Notwithstanding the foregoing, the Parties
acknowledge that Executive’s employment duties may require him to travel
extensively.

- 1 -

--------------------------------------------------------------------------------

 

2.Compensation and Benefits.  In consideration of the services to be rendered by
Executive pursuant to this Agreement, as well as Executive’s covenants set forth
in this Agreement, Company shall pay to Executive the following compensation,
which shall be the entire and exclusive compensation for all of Executive’s
services rendered and other obligations taken on Company’s behalf:

A.Base Annual Salary.  During the Term, Company shall pay to Executive an
annualized base salary of $325,000 (the “Base Salary”).  For calendar years in
which Executive is employed for less than the full year, the Base Salary shall
be prorated and accrue on a per diem basis for only those days on which
Executive was employed during the Term.  The Base Salary will be paid by Company
in equal installments according to Company’s customary payroll practices, but in
any event not less frequently than monthly, and shall be subject to all
mandatory and voluntary payroll deductions.  The Base Salary shall be reviewed
periodically by the Board of Directors or the Compensation Committee of the
Board of Directors (the “Compensation Committee”) if so designated.

B.Incentive Compensation.  During the Employment Term, Executive shall be
entitled to participate in all short-term and long-term incentive programs
established by Company, at such levels as the Board of Directors or Compensation
Committee determines.  Executive’s annual short-term incentive cash bonus target
shall be no less than 35% of the Base Salary, as such percentage may be
increased from time to time.  The actual amount of such annual incentive
compensation shall be determined in accordance with the applicable plans based
on achievement of individual and Company performance objectives established in
advance by the Board of Directors or the Compensation Committee, taking into
account input from the CEO, and such actual annual short term incentive
compensation amount may be more or less than the target amount.  No minimum
incentive or cash payment is guaranteed.

C.Equity Compensation.  Upon the terms and conditions set forth in the following
subsections on the Effective Date, Company shall grant to Executive an option
(the “Option”) to purchase 160,000 shares of Company’s common stock (“Common
Stock”) pursuant to and in accordance with the terms and conditions of Company's
2014 Equity Incentive Plan, or a successor plan (the “Plan”), and the Company’s
form of option or stock grant agreement. The exercise price of the Option will
be equal to the fair market value of the Common Stock on the date of such grant.
The Option will vest on an annual basis over a period of four years with 25% of
the shares of Common Stock subject to the Option vesting on the first
anniversary of the date of grant and with an additional 25% of the shares of
Common Stock subject to the Option vesting at each subsequent anniversary of the
date of grant until such time that the Option is fully vested and exercisable,
provided, that in the event that the Company terminates Executive’s employment
without Cause (as defined below) or Executive terminates his employment for Good
Reason (as defined below) three (3) months prior to or within twelve (12) months
following a Change in Control (as defined in the Plan), then the Option shall
become fully vested and immediately exercisable as of such date.

D.Employee Welfare and Pension Plans.  During the Term, Executive shall also be
entitled to participate in employee welfare and pension benefit plans maintained
by Company from time to time for its employees to the extent that Executive’s
position, title, tenure, salary, age and other qualifications make Executive
eligible to participate therein, including but not limited to, life, health and
disability plans, and a 401(k) retirement plan and similar or other
plans.  Company does not guarantee the continuance of any particular employee
benefit plan or program during the Term, and Executive’s participation in any
such plan or program shall be subject to the provisions, rules and regulations
thereof.

E.Paid Time Off, Holidays.  Executive shall be eligible to accrue a total of
thirty-three (33) days of paid time off (“PTO”) during each calendar year.  PTO
shall accrue and carryover in accordance with Company’s paid time off policy for
its employees as stated in Company’s employee handbook, as amended from time to
time.  Such PTO shall be taken by Executive at such time or times as are
reasonable under the circumstances in light of Executive’s duties hereunder and
in accordance with Company’s paid time off policy.  Additionally, Executive
shall be entitled to the same paid holidays as are made available to all
full-time employees of Company.

F.Withholding.  All compensation and benefits payable to Executive under this
Agreement shall be subject to all income and other employment tax withholding
and reporting required by federal, state or local law with respect to
compensation, benefits and reimbursable expenses paid by a corporation to an
employee.

3.Reimbursable Expenses.  Company shall reimburse Executive for all reasonable
and necessary business expenses that he incurs while performing his duties under
this Agreement in accordance with Company’s general policies of expense
reimbursement in effect from time to time.

- 2 -

 

--------------------------------------------------------------------------------

 

4.Company Policies and Procedures.  Executive agrees to observe and comply with
the policies and procedures of Company as adopted by the Board of Directors
either orally or in writing, respecting performance of Executive’s duties and to
carry out and to perform orders, directions, and policies stated by Company to
Executive, from time to time, either orally or in writing.

5.Termination.

A.Executive’s Death or Total Disability.  Executive’s employment under this
Agreement shall terminate upon the date of Executive’s death.  Additionally, if,
during the Term, Executive suffers a Total Disability (as defined in Section
5(D)(3)(iii)), then Company may terminate Executive’s employment under this
Agreement by giving Executive a Notice of Termination specifying the Date of
Termination.  Upon such termination due to death or Total Disability, Company
shall pay to Executive or Executive’s estate (i) any Base Salary and cash
bonuses payable under Section 2(A) that have fully accrued and vested but not
been paid as of the effective date of such termination, as well as any vested
and accrued employment benefits subject to the terms of any applicable
employment benefit arrangements and applicable law (“Accrued Benefits”), and
(ii) a prorated bonus for the year in which Executive’s death or Disability
occurs, which bonus shall be calculated and paid in the same manner as set forth
below in Section 5(D)(1)(b). All other rights and benefits of Executive and
Executive’s dependents hereunder shall terminate upon such termination, except
for any right to the continuation of benefits otherwise provided by law.

B.By Company with Cause.  Company may terminate with Cause Executive’s
employment hereunder at any time.  In order to terminate Executive’s employment
hereunder with Cause, Company must give Notice of Termination to Executive
specifying the Cause and the Date of Termination, which may be the same date as
the date of the Notice of Termination, subject to the notice and cure provisions
set forth in Section 5(D)(3)(i).  Upon termination for Cause, Company shall pay
to Executive all Accrued Benefits.  All other rights and benefits of Executive
hereunder shall terminate upon such termination, except for any right to the
continuation of benefits otherwise provided by law.

C.By Executive without Good Reason or by Mutual Agreement.  Executive may
terminate his employment without Good Reason at any time by giving Company
Notice of Termination at least thirty (30) days prior to the Date of Termination
designated by Executive.  In addition, this Agreement may be terminated at any
time by mutual agreement of the Parties with or without notice.  Upon
termination of his employment by Executive without Good Reason or termination by
mutual agreement of the parties, Company shall pay to Executive all Accrued
Benefits.  All other rights and benefits of Executive hereunder shall terminate
upon such termination, except for any right to the continuation of benefits
otherwise provided by law.

D.Without Cause by Company or For Good Reason by Executive.  Company may
terminate Executive’s employment at any time without Cause (as defined in
Section 5(D)(3)(ii)) by giving Executive a Notice of Termination at least one
(1) day prior to the Date of Termination, and Executive may terminate
Executive’s employment for Good Reason by giving Company a Notice of Termination
in accordance with Section 5(D)(3)(iv).  Upon termination of Executive’s
employment without Cause by Company or for Good Reason by Executive, Company
will pay Executive (i) all Accrued Benefits and (ii) the severance compensation
payable under 5(D)(1) hereof, to the extent applicable, if Executive executes
and does not revoke a Release (as defined in Section 5(D)(3)(v)).  All other
rights and benefits of Executive hereunder shall terminate upon such
termination, except for any right to the continuation of benefits otherwise
provided by law.

(1)In the event that Company terminates Executive’s employment without Cause or
Executive terminates Executive’s employment for Good Reason, and Executive
executes and does not revoke a Release, then Company shall pay to Executive as
severance compensation, the following:

- 3 -

 

--------------------------------------------------------------------------------

 

(a)Executive’s Base Salary (at the rate payable at the time of such termination)
for a period of twelve months following the Date of Termination.  Such severance
compensation shall be paid by Company in equal installments according to
Company’s customary payroll practices, with the first payment made on the first
regularly scheduled pay day immediately following the 60th day following the
Date of Termination; provided, however, that if such termination of employment
occurs within 60 days before, upon or within one year following a Sale (as
defined in Section 5(D)(3)(vi)), then Company shall pay such amount in a lump
sum on the first regularly scheduled pay day immediately following the 60th day
following the Date of Termination, but (i) the amount will only be paid in a
lump sum if the Sale constitutes a “change in control event” as defined under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); and
(ii) notwithstanding the preceding clause (i), if the Sale is not a “change in
control event” as defined under Section 409A of the Code and penalty taxes may
result under Section 409A of the Code if such severance compensation is paid in
a lump sum, then the severance compensation will be paid in equal installments
according to Company’s customary payroll practices, with the first payment made
on the first regularly scheduled pay day immediately following the 60th day
following the Date of Termination.

(b)To the extent Executive has an annual incentive compensation award for the
year of termination in which the Date of Termination occurs, Executive shall
receive a pro rata Target Annual Bonus award payment for the year in which the
Date of Termination occurs (measured at the target level, identified “goal”
target or other similar target, without taking into account any incentive
override for above goal performance, or any project-specific or other
non-standard incentives), which shall be paid on the first regularly scheduled
pay day immediately following the 60th day following the Date of
Termination.  The pro rata amount shall be determined as the Target Annual Bonus
in effect for the year in which the Date of Termination occurs, multiplied by a
fraction, the numerator of which is the number of days in which Executive was
employed by Company during the year in which the Date of Termination occurs,
including the Date of Termination, and the denominator of which is 365.  

(c)During the 12 month period following the Date of Termination, if Executive
timely elects continued coverage under Section 4980B of the Code (“COBRA”),
Company will reimburse Executive for the monthly COBRA cost of continued health
coverage under the health plans of Company paid by Executive for Executive, and,
if applicable, Executive’s spouse and dependents, less the amount that Executive
would be required to contribute for health coverage if Executive were an active
employee of Company; provided that such reimbursements shall not continue beyond
the first to occur of (x) the date on which Executive fails to pay the COBRA
cost of continuation coverage under the health plans of Company and (y) the date
on which Executive is eligible for substantially similar coverage from a
subsequent employer.  These reimbursements will commence on the first regularly
scheduled pay day immediately following the 60th day following the Date of
Termination and will be paid on the first regularly scheduled pay day of each
month, provided that Executive demonstrates proof of payment of the applicable
premiums prior to the applicable reimbursement payment date.

(d)The vesting of each outstanding equity award granted to Executive will
accelerate so that such awards will be fully vested as of the Date of
Termination. If any equity awards vest based on the attainment of performance
goals, the performance goals will be deemed to have met as of the Date of
Termination, unless such greater amount of vesting is provided for in the
applicable award agreements.

(2)Payment of the severance compensation shall be subject to all mandatory and
voluntary payroll deductions.  In the event that Executive materially breaches
any of Executive’s post-employment covenants or obligations set forth in this
Agreement that the Board of Directors reasonably determines is not cured (to the
extent the breach is curable as determined by the Board of Directors) within 15
days following written notice from Company, then the payment of severance
compensation pursuant to this section shall terminate immediately and
permanently.  During the period that Executive is paid the foregoing severance
compensation, Executive shall not further accrue any other benefits under any
benefit plans of which Executive was a participant while employed by Company,
except as otherwise required by applicable federal or state law, by the express
terms of this Agreement, or by the express terms of such benefit plans;
provided, however, that if Executive becomes entitled to and receives the
payments described in Section 5(D)(1) of this Agreement, Executive hereby waives
Executive’s right to receive payments under any severance plan or similar
program applicable to employees of Company.

- 4 -

 

--------------------------------------------------------------------------------

 

(3)For purposes of this Agreement:

(i)Executive’s employment will be deemed to have been terminated by Company
“with Cause” if the termination arises from or relates to a determination by the
Board of Directors that (a) Executive performed an act or acts of willful and
material malfeasance or misconduct with respect to the performance of
Executive’s duties and responsibilities as an employee and executive officer of
Company or under this Agreement that results in material harm to Company that
remains uncorrected for fifteen (15) days after receipt of written notice by
Company to Executive; or (b) except as otherwise provided in Section 1(D),
Executive’s continued failure to devote his full business time and attention and
his best efforts to the faithful performance of his material duties and
responsibilities (other than a failure resulting from Executive becoming
disabled) that remains uncorrected for fifteen (15) days after receipt of
written notice by Company to Executive; or (c) Executive’s material breach of
any material provision of this Agreement that remains uncorrected for fifteen
(15) days after receipt of written notice by Company to Executive; or (d)
Executive commits an act of fraud, embezzlement, misappropriation, or personal
dishonesty against Company (which, if proven, would constitute a felony); or (e)
the conviction, or plea of nolo contendere, of Executive to a crime constituting
a felony.

(ii)Executive’s employment shall be deemed to have been terminated by Company
“without Cause” if such termination does not arise from or relate to any of acts
or omissions constituting “Cause” as set forth in clauses (a) through (e) of the
immediately preceding subsection, and such termination is not the result of
Executive’s death or Executive suffering a Total Disability.  

(iii)Executive shall be deemed to have suffered a “Total Disability” if (a)
Executive is granted long-term disability benefits under Company’s long-term
disability plan or (b) Executive becomes physically or mentally disabled so that
Executive is unable to perform the essential functions of Executive’s job, with
or without reasonable accommodation in accordance with the Americans with
Disabilities Act and its amendments, for a period of 180 consecutive days.

(iv)Executive shall be deemed to have terminated Executive’s employment for
“Good Reason” if Executive terminates Executive’s employment on account of the
occurrence of one or more of the following without Executive’s consent:

(a)A material diminution by Company of Executive’s authority, duties or
responsibilities, other than a diminution of authority, duties or
responsibilities during a 15-day cure period following Company’s notice to
Executive of a termination with Cause, temporarily while Executive is physically
or mentally incapacitated, or otherwise as required by applicable law;

(b)A material change in the geographic location at which Executive must
principally perform services under this Agreement (which, for purposes of this
Agreement, means the requirement that Executive principally work from a location
more than 50 miles from the at which Executive principally performs her duties
immediately prior to the relocation);

(c)A material diminution in the Executive’s Base Salary which is not the result
of Executive’s acts or omissions which constitute “Cause” as set forth in
clauses (a) through (e) of subsection 5(D)(3)(i); or

(d)Any action or inaction that constitutes a material breach by Company of this
Agreement, including the failure of Company to pay any amounts due under Section
2 or the failure of Company to obtain from its successors the express assumption
and agreement required under Section 17(A).

Executive must provide Notice of Termination for Good Reason to Company within
60 days after the event constituting Good Reason.  Company shall have a period
of 30 days in which it may correct the act or failure to act that constitutes
the grounds for Good Reason as set forth in Executive’s Notice of
Termination.  If Company does not correct the act or failure to act, then, in
order for the termination to be considered a Good Reason termination, Executive
must terminate Executive’s employment for Good Reason by giving Notice of
Termination with a Date of Termination designated by Executive which is at least
30 days after the date on which the Notice of Termination is given but not more
than 90 days after the end of the cure period.  

- 5 -

 

--------------------------------------------------------------------------------

 

 

(v)The term “Release” shall mean a release of claims approved by Company, which
shall be in the form attached hereto as Exhibit B, subject to revision based on
advice from Company counsel to comply with changes in applicable law.

(vi)The term “Sale” means the sale of more than 50% of the equity of Company, a
merger of Company with an entity the equity of which after the merger the
stockholders of Company immediately prior to such merger own less than 50%, or
the sale of all or substantially all of the assets of Company, in any case to a
person or entity not affiliated with Company.  Neither a recapitalization nor
change of form of Company shall be considered a Sale.  Additionally, a “Sale”
shall not be deemed to have occurred as a result of a lender exercising any of
its remedies in connection with the occurrence or continuation of an event of
default under that certain Facility Agreement, dated June 2, 2014, as amended,
by and between Company and Deerfield Private Design Fund III, L.P.

(4)In the event Company terminates Executive’s employment with Cause, Executive
voluntarily terminates Executive’s employment with Company other than for Good
Reason, or such employment is terminated by mutual agreement or as the result of
Executive’s death or Total Disability, Executive shall not be entitled to
payment of any severance compensation under this Agreement (except in the case
of death or Total Disability, a pro-rated bonus per Section 5(D)(1)(b)) and
Executive shall not be entitled to receive severance benefits under any Company
severance plan.

E.Notice of Termination and Date of Termination.  Each Party must give written
notice to the other of the intent to terminate this Agreement (“Notice of
Termination”).  The Notice of Termination must specify a date of termination,
which shall incorporate any period of notice required by Section 2, Section 4 or
this Section 5 (“Date of Termination”).

F.Cooperation after Notice of Termination.  Following any Notice of Termination
by either Company or Executive, Executive, if requested by Company, shall
reasonably cooperate with Company in all matters relating to the winding up of
Executive’s pending work on behalf of Company and the orderly transfer of any
such pending work to other employees of Company as may be designated by Company
for no longer than the six (6) month period following the Notice of Termination,
unless otherwise mutually agreed between Executive and Company in writing;
provided that, if Executive is not receiving any severance compensation pursuant
to Section 5(D)(1), then, for each day that Executive performs services under
this Section 5(F), Company shall pay Executive a per diem cash amount at
Executive’s Base Salary rate on the date of the Notice of Termination.

G.Surrender of Records and Property.  Upon termination of employment, Executive
shall promptly turn-over or deliver to Company at Company’s expense all property
of Company in Executive’s possession, custody, or control, including without
limitation thereto: records (paper and electronic), files (paper and
electronic), documents (paper and electronic), electronic mail (e-mail) on
Company accounts, letters, financial information, memorandum, notes, notebooks,
contracts, project manuals, specifications, reports, data, tables, calculations,
data, electronic information, and computer disks, in all cases whether or not
such property constitutes Confidential Information (as defined below), and all
copies thereof; all keys to motor vehicles, offices or other property of
Company; and all computers, cellular phones and other property of Company.  If
any of the foregoing property of Company is electronically stored on a computer
or other storage medium owned by Executive or a friend, family member or agent
of Executive, such information shall be copied onto a computer disk to be
delivered to Company together with a written statement of Executive that the
information has been deleted from such person’s computer or other storage
medium.

H.Resignation from Boards. If Executive’s employment with Company terminates
with Cause, Executive shall immediately resign from all boards of directors of
Company, any affiliates and any other entities for which Executive serves as a
representative of Company.  If Executive’s employment is terminated for any
other reason (other than death), Executive shall immediately resign from all
boards of directors of Company, any affiliates and any other entities for which
Executive serves as a representative of Company, if requested by the Board of
Directors and consistent with the terms of the Company’s bylaws and amended and
restated certificate of incorporation, each as amended from time to time.  

- 6 -

 

--------------------------------------------------------------------------------

 

6.Section 280G of the Code.

A.The following terms shall have the meanings set forth below for purposes of
this Section 6:

(1)“Accounting Firm” means a certified public accounting firm chosen by the
Company.

(2)“After-Tax” means after taking into account all applicable Taxes and Excise
Tax.

(3)“Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(4)“Safe Harbor Amount” means 2.99 times Executive’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code.

(5)“Taxes” means all federal, state, local and foreign income, excise, social
security and other taxes, other than the Excise Tax, and any associated interest
and penalties.

B.If any Payment due to Executive is subject to the Excise Tax, then such
Payment shall be adjusted, if necessary, to equal the greater of (x) the Safe
Harbor Amount or (y) the Payment, whichever results in such Executive’s receipt,
After-Tax, of the greatest amount of the Payment. The reduction of Executive’s
Payments pursuant to this Section 6.B., if applicable, shall be made by first
reducing the acceleration of Executive’s stock option vesting (if any), the
acceleration of the vesting of Executive’s other equity securities (if any), and
then by reducing any cash payments owed to the Executive, in that order.

C.All determinations required to be made under this Section 6, including whether
and in what manner any Payments are to be reduced pursuant to the second
sentence of Section 6.B., and the assumptions to be utilized in arriving at such
determinations, shall be made by the Accounting Firm, and shall be binding upon
the Company and Executive, except to the extent the Internal Revenue Service or
a court of competent jurisdiction makes an inconsistent final and binding
determination. The Accounting Firm shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
after receiving notice from Executive that there has been a Payment or such
earlier time as may be requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

7.Intellectual Property.

A.Work Product.  During the Term, Executive will be expected to perform duties
which may lead to and include the discovery, creation, development, or
expression of inventions, discoveries, developments, modifications, procedures,
ideas, innovations, systems, programs, know-how, literary properties, chemical
or biological data, computer software, improvements, processes, methods,
formulas, systems, creative works and techniques (collectively, hereinafter
“Work Product”).

B.Assignment.  Executive hereby assigns and transfers to Company, and agrees
that Company shall be the sole owner of all Work Product hereafter conceived,
developed or made by him (alone or with others), whether during working hours or
at any other time, in whole or in part during the Term, whether at the request
or upon the suggestion of Company or otherwise, which are useful in, or directly
or indirectly related to Company’s business or any contemplated business of
Company or which relate to, or are conceived, developed, or made in the course
of, Executive’s employment or which are developed or made from, or by reason of
knowledge gained from, such employment.

C.Work for Hire.  Executive hereby agrees that all work or other material
containing or reflecting any Work Product shall be deemed a work made for hire
under the U.S.  Copyright Act.  To the extent any such Work Product is
determined that it is not a work made for hire, Executive hereby assigns to
Company all of Executive’s right, title and interest, including all rights of
copyright, patent, trade secret and other intellectual property rights, in, to
and under the Work Product.

- 7 -

 

--------------------------------------------------------------------------------

 

D.Continuing Obligations.  Executive agrees to disclose promptly all Work
Product hereafter conceived or made by him (alone or with others) to which
Company is entitled to as provided herein, and agrees not to disclose such Work
Product to others except as required by law, without the express written consent
of Company.  Executive further agrees that during the Term and at any time
thereafter, he will, upon request by Company, provide all assistance reasonably
required to protect, perfect and use the Work Product, including execution of
proper assignments to Company of any and all such Work Product to which Company
is entitled, execution of all papers and performance all other lawful acts which
Company may deem necessary or advisable for the preparation, prosecution,
procurement and maintenance of trademarks, copyrights and or patent
applications, and execution of any and all proper documents as shall be required
or necessary to vest title in Company to such Work Product.  It is understood
that all expenses in connection with such trademarks, copyrights or patents, and
all applications related thereto, shall be borne by Company, however Company is
under no obligation to protect such Work Product, except at its own discretion
and to such extent as Company shall deem desirable.  Executive shall not receive
any additional compensation, other than his Base Salary, for any services that
he renders as herein provided.

8.Confidential Information.

A.Confidential Information.  The term “Confidential Information” means all
information related to Company’s business, which exists or is developed at any
time while Executive is an employee, officer and/or director of Company
(including prior to and during the Term), including without limitation: (i)
strategic and development plans, financial information, equity investors,
business plans, co-developer identities, business relationships, business
records, project records, market reports, information relating to processes and
techniques, technology, research, data, development, trade secrets, know-how,
discoveries, ideas, concepts, specifications, diagrams, inventions, technical
and statistical data, designs, drawings, models, flow charts, engineering,
products, invention disclosures, patent applications, chemical and molecular
structures, synthetic pathways, biological data, safety data, clinical data,
developmental data, development route, manufacturing processes, synthetic
techniques, analytical data, Work Product, and any and all other proprietary and
sensitive information, disclosed or learned, whether oral, written, graphic or
machine-readable, whether or not marked confidential or proprietary, whether or
not patentable, whether or not copyrightable, including the manner and results
in which any such Confidential Information may be combined with other
information or synthesized or used by Company, which could prove beneficial in
enabling a competitor to compete with Company; or (ii) information that
satisfies the definition of a “trade secret” as that term is defined in the Iowa
Uniform Trade Secrets Act, IA Code Chpt. 550, as amended from time to time.

B.Acknowledgements.  Executive acknowledges and agrees that: (1) his position
with Company is one of high trust and confidence, (2) the Confidential
Information constitutes a valuable, special and unique asset which Company uses
to obtain a competitive advantage over its competitors, (3) his protection of
such Confidential Information against unauthorized use or disclosure is
critically important to Company in maintaining its competitive advantage, (4)
all Confidential Information is the property of Company, and (5) he shall
acquire no right, title or interest in, to or under any such Confidential
Information.

C.Nondisclosure.  Executive promises that he will never (before, during or after
the Term): (1) disclose any Confidential Information to any person other than
(i) an officer or director of Company; or (ii) any other person who is bound by
nondisclosure restrictive covenants to Company and to whom disclosure of such
Confidential Information is reasonably necessary or appropriate in connection
with performance by Executive of his duties as an employee and officer of
Company; or (2) use any Confidential Information except to the extent it is
reasonably necessary or appropriate in connection with performance by Executive
of his duties as an employee and officer of Company.  Executive promises to take
all reasonable precautions to prevent the inadvertent or accidental disclosure
or misuse of any Confidential Information.  In the event Executive receives a
request to disclose all or any part of the Confidential Information under the
terms of a subpoena or order issued by a court or governmental body, he
promises, to the extent permissible by law, to (a) notify Company immediately of
the existence, terms and circumstances surrounding such request, (b) consult
with Company on the advisability of taking legally available steps to resist or
narrow such request, (c) if disclosure is required, furnish only such portion of
the Confidential Information as Executive is legally compelled to disclose; and
(e) exercise his best efforts to obtain an order or other reliable assurance
that confidential treatment will be accorded to the disclosed Confidential
Information.

9.Noncompetition.

A.Restricted Period.  As used in this Agreement, the term “Restricted Period”
means throughout the Term and continuing for twelve (12) months following the
date on which Executive's employment is terminated by Company or Executive for
any reason.

- 8 -

 

--------------------------------------------------------------------------------

 

B.Prohibition on Competition.  Executive hereby covenants and agrees that, until
the expiration of the Restricted Period, he will not serve as an officer,
director, employee, independent contractor, consultant or agent of, or have any
ownership interest in, any business entity which engage in any activities within
North America that are materially similar to or competitive with Company’s
pharmaceutical prodrug development and Commercialization activities in the
fields of (i) opioid products for the treatment of pain, (ii) stimulant products
for the treatment of ADHD, and/or (iii) such other products which Company is
actively developing and/or commercializing at the time Executive’s employment is
terminated.  Executive acknowledges that this restrictive covenant will not
impair him from becoming gainfully employed, or otherwise earning a livelihood
following termination of his employment with Company.  If a court of competent
jurisdiction finds this non-competition provision invalid or unenforceable due
to unreasonableness in time, geographic scope, or scope of Company’s business,
then Executive agrees that such court shall interpret and enforce this provision
to the maximum extent that such court deems reasonable.

C.Exceptions.  Executive’s ownership of stock listed on a National Securities
Exchange shall not be deemed to violate the prohibitions of Section 9(B).  Also,
Executive shall not be considered to have violated Section 9(B) if there is a
Sale and he becomes an employee, officer, director or shareholder of the
purchasing entity.

10.Nonsolicitation of Employees.  Until the expiration of the Restricted Period,
Executive shall not, directly or indirectly, either on his own account or for
any other person or entity: (a) employ, solicit, induce, advise, or otherwise
convince, interfere with, or offer employment to any employee of Company or any
consultant to Company; or (b) induce or attempt to induce any such employee or
consultant to breach their employment agreement or consulting agreement with
Company; provided, however, that Executive shall not be in breach of this
provision if any such employee, without inducement or solicitation by Executive,
applies for employment at Executive’s subsequent employer in response to a
general advertisement soliciting employment.

11.Reasonableness of Restrictions; Remedies.  Executive has carefully read and
considered the restrictive covenants set forth in Sections 8 – 10 hereof, and
understands his obligations thereunder, the limitations such obligations will
impose upon him after termination of his employment with Company, and that the
Restricted Period extends for twelve (12) months after the termination of his
employment.  Executive has had full opportunity to review with his personal
attorney this Agreement, including Sections 8 – 10, before executing the
Agreement.  Executive agrees that, as a result of his position with Company, the
length of the Restricted Period and each restriction set forth in Sections 8, 9
and 10 herein are (1) fair and reasonable, (2) reasonably required for the
protection of the legitimate business interests and goodwill established by
Company, and (3) not overly broad or unduly burdensome to Executive.  Executive
acknowledges that his compliance with his obligations and restrictive covenants
set forth in this Agreement is necessary to protect the business and goodwill of
Company.  Executive agrees that his breach of his obligations and/or restrictive
covenants under this Agreement may irreparably and continually damage Company,
for which money damages may not be adequate.  Consequently, Executive agrees
that in the event that he breaches or threatens to breach any of the covenants
or agreements contained herein, Company shall be entitled to: (a) seek
injunctive relief to prevent or halt Executive from breaching this Agreement;
and (b) money damages as determined appropriate by a court of competent
jurisdiction.  Executive hereby agrees that injunctive relief may be granted by
a court of competent jurisdiction without the necessity of Company to post bond,
or if required to post bond, Executive agrees that the lowest amount permitted
shall be adequate.  Nothing in this Agreement shall be construed to prohibit
Company from pursuing any other remedy available or from seeking to enforce any
restrictive covenants to a lesser extent than set forth herein.  The Parties
agree that all remedies shall be cumulative.  If a court or arbitration panel of
competent jurisdiction shall have determined by a final judgment that Executive
has breached the restrictive covenants set forth in Sections 8 - 10 then Company
shall be entitled to recover from Executive all costs and expenses (including,
but not limited to, reasonable attorneys’ fees) incurred by or assessed against
Company.  If a court or arbitration panel of competent jurisdiction shall have
determined by a final judgment that Executive has not breached the restrictive
covenants set forth in Sections 8 - 10 then Executive shall be entitled to
recover from Company all costs and expenses (including, but not limited to,
reasonable attorneys’ fees) incurred by or assessed against Executive.

12.No Prior Restrictions.  Executive hereby represents and warrants to Company
that the execution, delivery, and performance by Executive of his duties under
this Agreement do not violate any provision of any agreement or restrictive
covenant which he has with any former employer or any other entity.  Executive
further agrees to honor and inform Company of any and all post-employment
obligations he has to any former employer or any other entity with which
Executive has or had a business relationship.

- 9 -

 

--------------------------------------------------------------------------------

 

13.Notices.  Any notice or communication required or permitted to be given
hereunder may be delivered by hand, deposited with an overnight courier, sent by
confirmed email, confirmed facsimile, or mailed by registered or certified mail,
return receipt requested, postage prepaid, in the case of Company, addressed to
Company’s principal office marked attention to Company’s president, and in the
case of Executive, addressed to Executive’s personal address as appearing in
Company’s payroll records, and in each case to such other mail address, e-mail
address, or facsimile number as may hereafter be furnished in writing by either
Party to the other Party.  Such notice will be deemed to have been given as of
the date it is hand delivered, emailed, faxed or three (3) days after deposit in
the U.S. mail.

14.Likeness.  Executive hereby grants to Company a perpetual license to use,
without further compensation or approval from Executive, his name, image,
portrait, voice, likeness and all other rights of publicity, or any derivative
or modification thereto that Company may create, in any and all mediums, now
known or hereafter developed, provided that such use is in relation to Company’s
business and consistent with professional business standards, and does not
disparage or denigrate Executive.

15.Indemnification; Liability Insurance.  Company shall indemnify and hold
Executive harmless to the fullest extent permitted by the laws of Company’s
state of organization or incorporation in effect at the time against and in
respect of any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including advancement of reasonable attorney’s fees), losses,
and damages resulting from Executive’s performance of Executive’s duties and
obligations with Company.  Executive will be entitled to be covered, both during
and, while potential liability exists, by any insurance policies the Employer
may elect to maintain generally for the benefit of officers and directors of the
Employer against all costs, charges and expenses incurred in connection with any
action, suit or proceeding to which Executive may be made a party by reason of
being an officer or director of Company in the same amount and to the same
extent as Company covers its other officers and directors.  These obligations
shall survive the termination of Executive’s employment with Company.

16.Section 409A.

A.This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code, to the extent applicable.  Severance benefits under the Agreement are
intended to be exempt from Section 409A of the Code under the “short-term
deferral” exception, to the maximum extent applicable, and then under the
“separation pay” exception, to the maximum extent applicable.  Notwithstanding
anything in this Agreement to the contrary, if required by Section 409A of the
Code, if Executive is considered a “specified employee” for purposes of Section
409A and if payment of any amounts under this Agreement is required to be
delayed for a period of six (6) months after separation from service pursuant to
Section 409A of the Code, payment of such amounts shall be delayed as required
by Section 409A of the Code, and the accumulated amounts shall be paid in a lump
sum payment within ten (10) days after the end of the six (6)-month period.  If
Executive dies during the postponement period prior to the payment of benefits,
the amounts withheld on account of Section 409A of the Code shall be paid to the
personal representative of Executive’s estate within sixty (60) days after the
day of Executive’s death.  The Parties agree that this Section 16 shall not be
construed in a manner so as to accelerate any payments due under this Agreement.

B.All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Section 409A of the
Code.  For purposes of Section 409A of the Code, each payment hereunder shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.  In no event may Executive, directly or indirectly, designate the
calendar year of a payment.  All reimbursements and in-kind benefits provided
under the Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code.

17.General Provisions.

A.Successors and Assigns.  The rights and obligations under this Agreement shall
survive the termination of Executive’s services to Company in any capacity and
shall inure to the benefit and shall be binding upon Executive’s heirs and
personal representatives.  This Agreement may be assigned in whole or in part by
Company.  Executive’s duties and obligations are personal in nature and
Executive may not assign or delegate any duties under this Agreement without
Company’s prior written approval.  Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of Company,
within 15 days of such succession, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as Company would be required
to perform if no such succession had taken place and Executive acknowledges that
in such event the obligations of Executive hereunder will continue to apply in
favor of the successor.  As used in this Agreement, “Company” shall mean Company
and any such successor

- 10 -

 

--------------------------------------------------------------------------------

 

which assumes and agrees to perform the duties and obligations of Company under
this Agreement by operation of law or otherwise.

B.Survival of Certain Terms.  The terms, conditions and covenants set forth in
this Agreement which specifically relate to periods, activities or obligations
upon or subsequent to the termination of Executive’s employment, including,
without limitation, the restrictive covenants contained in Sections 8 – 10,
shall survive the termination of this Agreement and Company’s employment of
Executive hereunder, and the Parties shall remain bound by such terms,
conditions and covenants.

C.Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed and enforced in accordance with the procedural and substantive laws of
the State of Iowa, without regard to its conflicts of laws provisions.  The
litigation of any disputes arising out of this Agreement shall take place in the
appropriate federal or state court located in Johnson County, Iowa.  The
parties, to the extent they can legally do so, hereby consent to service of
process, and to be sued in the State of Iowa and consent to the exclusive
jurisdiction of the courts of the State of Iowa and the United States District
Court for the Southern District of Iowa, as well as to the jurisdiction of all
courts to which an appeal may be taken from such courts, for the purpose of any
suit, action or other proceeding arising out of any of their obligations
hereunder or with respect to the transactions contemplated hereby, and expressly
waive any and all objections they may have to venue in such
courts.  Notwithstanding the foregoing, should Executive refuse to comply with
an order or judgment of such court, then Company may enforce this Agreement and
the order or judgment of such court in any jurisdiction it deems appropriate.

D.Severability, Reform.  If any provision of this Agreement is determined to be
void, invalid or unenforceable, the remainder shall be unaffected and shall be
enforceable as if the void, invalid or unenforceable part was not a provision of
the Agreement.

E.Entire Agreement.  This Agreement and its attached exhibits, which by this
reference are hereby incorporated into and made a part of this Agreement as if
set forth herein verbatim, contain the entire understanding of the parties to
this Agreement and supersede and replace all former agreements or
understandings, oral or written, between Company and Executive, including any
offer letter sent to Executive, regarding the subject matter hereof.  Upon the
effectiveness of this Agreement, the Prior Agreement shall be deemed amended and
restated and superseded and replaced in its entirety by this Agreement, and
shall be of no further force or effect.

F.Modification and Waiver.  This Agreement may not be amended except by a
written instrument signed by both Parties which specifically refers to the
particular provision or provisions being amended.  No provision of this
Agreement may be waived except in a written instrument that specifically refers
to the particular provision or provisions being waived and is signed by the
Party against whom the waiver is being asserted.  No waiver by any Party of any
right, power or privilege hereunder shall constitute a waiver of any other
right, power or privilege hereunder, and no waiver by any party of any breach of
a provision hereunder shall constitute a waiver of any other breach of that or
any other provision of this Agreement.

G.Assistance in Litigation.  Executive shall reasonably cooperate with Company
in the defense or prosecution of any claims or actions now in existence or that
may be brought in the future against or on behalf of Company that relate to
events or occurrences that transpired while Executive was employed by
Company.  Executive’s cooperation in connection with such claims or actions
shall include being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of Company at mutually convenient
times.  Executive also shall cooperate fully with Company in connection with any
investigation or review by any federal, state or local regulatory authority as
any such investigation or review relates, to events or occurrences that
transpired while he was employed by Company.  Notwithstanding anything to the
contrary in this Section 17(G), Executive’s cooperation under this Section 17(G)
shall be limited to the two (2) year period following Executive’s termination of
employment, unless otherwise mutually agreed between Executive and Company in
writing and, for each day that Executive performs services under this Section
17(G) after the final payment by Company of any and all severance compensation
due to Executive under Section 2(D), Company shall pay Executive a per diem cash
amount at Executive’s Base Salary rate on the date of termination.

H.Beneficiaries; References.  Executive shall be entitled to select (and change
to the extent permitted under any applicable law) a beneficiary or beneficiaries
to receive any compensation or benefit payable hereunder following Executive’s
death, and may change such election, in either case by giving Company written
notice thereof.  In the event of Executive’s death or a judicial determination
of Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.  Any reference to any gender in this Agreement shall
include, where appropriate, the other gender.

- 11 -

 

--------------------------------------------------------------------------------

 

I.Voluntary Agreement.  Each Party to this Agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
party’s own judgment and advice of counsel, and knowingly, voluntarily and
without duress, agrees to all of the terms set forth in this Agreement.  The
Parties have participated jointly in the negotiation and drafting of this
Agreement.  If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement.  Except as expressly
set forth in this Agreement, neither the Parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect of the subject matter contained
herein.  Without limiting the generality of the previous sentence, Company, its
affiliates, advisors and/or attorneys have made no representation or warranty to
Executive concerning the state or federal tax consequences to Executive
regarding the transactions contemplated by this Agreement.

J.Effect of Headings.  Headings to sections and paragraphs of this Agreement are
for reference only, and do not form a part of this Agreement, or effect the
interpretation of this Agreement.

K.Counterparts.  This Agreement may be executed in counterparts, including by
transmission of facsimile or PDF copies of signature pages, each of which shall
for all purposes are deemed to be an original and all of which shall constitute
on instrument.  All signatures of the parties transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.

[SIGNATURE PAGE FOLLOWS]




- 12 -

 

--------------------------------------------------------------------------------

 

Signature Page
of
Employment Agreement

 

In Witness Whereof, Company has caused this Agreement to be duly executed and
delivered by its duly authorized officer, and Executive has duly executed and
delivered this Agreement, as of the date first written on page 1 of this
Agreement.

 

KemPharm, Inc. (“Company”):

Gordon K. Johnson (“Executive”):

 

 

By:

/s/ Travis Mickle

 

/s/ Gordon K. Johnson

 

Travis Mickle

President and Chief Executive Officer

 

 

 

 




- 13 -

 

--------------------------------------------------------------------------------

 

Exhibit A

List of Duties

1.

Strategic

a.

Assist in formulating the company's future direction and supporting strategic
initiatives

b.

Develop, monitor and assist in the implementation of strategic business plans

c.

Introduce new and manage current and future strategic relationships

d.

At the direction of the CEO, lead discussions and create term structures in the
best interest of the company during negotiations toward any strategic agreements

e.

Participate in key decisions as a member of the executive management team

f.

Maintain in-depth relations with all members of the management team

 

2.

Business Development

a.

Identify and assess potential business development opportunities

b.

Participate in the development of marketing and sales strategies

 

3.

Capital Markets

a.

Conduct the lead role in developing and maintaining relationships with
investment banks and other strategic advisors

b.

Conduct the lead role in executing capital market transactions in support of the
Company’s strategic goals

 

4.

Investor Relations

a.

Represent the Company and manage and develop relationships with research
analysts, investment bankers, institutional investors and other investors

b.

Participate in conference calls with the investment community

c.

Actively participate in investor conferences and meetings, including
coordination of investor events such as investor roadshows

d.

Actively participate in the planning and oversight of investor relations efforts

 




- 14 -

 

--------------------------------------------------------------------------------

 

Exhibit B

Release of Claims

Separation of Employment Agreement and General Release

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this ___ day of __________, ____, by and between Gordon K. Johnson
(“Executive”) and KemPharm, Inc. (the “Company”).

WHEREAS, Executive is employed by Company as Chief Business Officer;

WHEREAS, Executive and Company entered into an Employment Agreement, dated June
25, 2015, (the “Employment Agreement”) which provides for certain benefits in
the event that Executive’s employment is terminated on account of a reason set
forth in the Employment Agreement;

WHEREAS, Executive’s employment with Company will terminate effective
__________________ (the “Termination Date”); and

WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and Company as
follows:

1.Executive, for and in consideration of the commitments of Company as set forth
in paragraph 6 of this Agreement, and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE Company, its stockholders, its present and
past affiliates, subsidiaries and parents, their respective officers, directors,
investors, employees, and agents, and their respective predecessors, successors
and assigns, heirs, executors, and administrators (collectively, “Releasees”),
subject to the exceptions of Section 2 of the Agreement, from all causes of
action, suits, debts, claims and demands whatsoever in law or in equity, which
Executive ever had, now has, or hereafter may have, whether known or unknown, or
which Executive’s heirs, executors, or administrators may have, by reason of any
matter, cause or thing whatsoever, from the beginning of time to the date of
this Agreement, to the extent arising from or relating in any way to Executive’s
employment relationship with Company, the terms and conditions of that
employment relationship, and/or the termination of that employment relationship,
including, but not limited to, (i) any claims for monetary damages arising under
the Age Discrimination in Employment Act (“ADEA”), the Older Workers Benefit
Protection Act (“OWBPA”), Title VII of The Civil Rights Act of 1964, the
Americans with Disabilities Act; (ii) any and all claims arising under the
Family and Medical Leave Act of 1993, the Employee Retirement Income Security
Act of 1974, as amended; (iii) any and all claims arising under any applicable
state and local fair employment practice laws and wage and hour laws; (iv) any
other claims under any federal, state or local common law, statutory, or
regulatory provision, now or hereafter recognized; and (v) any claims for
attorneys’ fees and costs.  

2.The foregoing shall in no event apply to (i) enforcement by Executive of
Executive’s rights under this Agreement, (ii) Executive’s rights as a
stockholder in Company or any of its affiliates, (iii) Executive’s rights to
indemnifications under any separate contract or insurance policy, (iv)
Executive’s right to seek unemployment insurance benefits, (v) Executive’s right
to seek workers’ compensation benefits, (vi) any rights Executive has to
indemnification for service as an officer of Company, or (vii) any claims that,
as a matter of applicable law, are not waivable.  This Agreement is effective
without regard to the legal nature of the claims raised and without regard to
whether any such claims are based upon tort, equity, implied or express contract
or discrimination of any sort.

- 15 -

 

--------------------------------------------------------------------------------

 

Executive and Company agree that nothing in this Agreement prevents or prohibits
Executive from (i) making any disclosure of relevant and necessary information
or documents in connection with any charge, action, investigation, or proceeding
relating to this Agreement, or as required by law or legal process; (ii)
participating, cooperating, or testifying in any charge, action, investigation,
or proceeding with, or providing information to, any self-regulatory
organization, governmental agency or legislative body, and/or pursuant to the
Sarbanes-Oxley Act, (iii) filing, testifying, participating in or otherwise
assisting in a proceeding relating to an alleged violation of any federal, state
or municipal law relating to fraud, or any rule or regulation of the Securities
and Exchange Commission or any self-regulatory organization or (iv) challenging
the knowing and voluntary nature of the release of ADEA claims pursuant to the
OWBPA.  To the extent permitted by law, upon receipt of any subpoena, court
order or other legal process compelling the disclosure of any such information
or documents, Executive agrees to give prompt written notice to Company so as to
permit Company to protect its interests in confidentiality to the fullest extent
possible.  To the fullest extent provided by law, Executive acknowledges and
agrees, however, Executive is waiving any right to recover monetary damages in
connection with any such charge, action, investigation or proceeding.  To the
extent Executive receives any monetary relief in connection with any such
charge, action, investigation or proceeding, Company will be entitled to an
offset for the benefits made pursuant to this Agreement, to the fullest extent
provided by law.

Executive and Company further agree that the Equal Employment Opportunity
Commission (“EEOC”) and comparable state or local agencies have the authority to
carry out their statutory duties by investigating charges, issuing
determinations, and filing lawsuits in Federal or state court in their own name,
or taking any action authorized by the EEOC or comparable state or local
agencies.  Executive retains the right to participate in any such action and to
seek any appropriate non-monetary relief.  Executive retains the right to
communicate with the EEOC and comparable state or local agencies and such
communication can be initiated by Executive or in response to the government and
such right is not limited by any non-disparagement claims.  Executive and
Company agree that communication with employees plays a critical role in the
EEOC’s enforcement process because employees inform the agency of employer
practices that might violate the law.  For this reason, the right to communicate
with the EEOC is a right that is protected by federal law and this Agreement
does not prohibit or interfere with those rights.  Notwithstanding the
foregoing, Executive agrees to waive Executive’s right to recover monetary
damages in any charge, complaint or lawsuit filed by Executive or by anyone else
on Executive’s behalf.

3.In consideration of Executive’s agreement to comply with the covenants
described in Sections 7 thru 11 of the Employment Agreement, Company agrees as
set forth in paragraph 6 herein.

4.Executive further agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with Company, that
Executive shall not seek employment with Company or any affiliated entity at any
time in the future, and that neither Company nor any affiliate has any
obligation to employ Executive in the future.

5.Executive agrees that Executive will not disparage or subvert Company or the
Releasees, or make any statement reflecting negatively on Company or the
Releasees, including, but not limited to, any matters relating to the operation
or management of Company, Executive’s employment and the termination of
Executive’s employment, irrespective of the truthfulness or falsity of such
statement.

6.In consideration for Executive’s agreement as set forth herein, Company agrees
to pay and provide Executive with the severance benefits described in Section
5(D)(1) of Executive’s Employment Agreement.  Executive agrees that Executive is
not entitled to any payments, benefits, severance payments or other compensation
beyond that expressly provided in Section 5(D)(1) of Executive’s Employment
Agreement and the Accrued Benefits (as defined in Section 5(A) of the Employment
Agreement).

7.Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Executive in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement.  Executive acknowledges that if Executive
had not executed this Agreement containing a release of all claims against
Company and the Releasees, Executive would only have been entitled to the
payments provided in Company’s standard severance pay plan for employees.  

- 16 -

 

--------------------------------------------------------------------------------

 

8.Executive acknowledges and agrees that Company previously has satisfied any
and all obligations owed to Executive under any employment agreement or offer
letter Executive has with Company or a Releasee and, further, that this
Agreement supersedes any and all prior agreements or understandings, whether
written or oral, between the parties, excluding only Executive’s and Company’s
post-termination obligations under Executive’s Employment Agreement, Executive’s
rights under any outstanding equity grants in accordance with the terms of the
applicable grant agreements, any obligations relating to the securities of
Company or any of its affiliates and Company’s obligations under Section 5(D)(1)
of Executive’s Employment Agreement and to pay or provide the Accrued Benefits
(as defined in Section 5(A) of the Employment Agreement), all of which shall
remain in full force and effect to the extent not inconsistent with this
Agreement, and further, that, except as set forth expressly herein, no promises
or representations have been made to Executive in connection with the
termination of Executive’s Employment Agreement or the terms of this Agreement.

9.Except as may be necessary to obtain approval or authorization to fulfill
Executive’s or its obligations hereunder or as required by applicable law and
subject to the exceptions of Section 2 of the Agreement, (a) Executive agrees
not to disclose the terms of this Agreement to anyone, except Executive’s
spouse, attorney and, as necessary, tax/financial advisor, and (b) Company
agrees that the terms of this Agreement will not be disclosed.  It is expressly
understood that any violation of the confidentiality obligation imposed
hereunder constitutes a material breach of this Agreement.

10.Executive represents that Executive does not presently have in Executive’s
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by Company and/or its
predecessors, parents, subsidiaries or affiliates or obtained as a result of
Executive’s  employment with Company and/or its predecessors, parents,
subsidiaries or affiliates, or created by Executive while employed by or
rendering services to Company and/or its predecessors, parents, subsidiaries or
affiliates.  Executive acknowledges that all such Corporate Records are the
property of Company.  In addition, Executive shall promptly return in good
condition any and all Company owned equipment or property, including, but not
limited to, automobiles, personal data assistants, facsimile machines, copy
machines, pagers, credit cards, cellular telephone equipment, business cards,
laptops and computers.  As of the Termination Date, Company will make
arrangements to remove, terminate or transfer any and all business communication
lines including network access, cellular phone, fax line and other business
numbers.  

11.Subject to the exceptions of Section 2 of the Agreement, Executive expressly
waives all rights afforded by any statute which expressly limits the effect of a
release with respect to unknown claims.  Executive acknowledges the significance
of this release of unknown claims and the waiver of statutory protection against
a release of unknown claims which provides that a general release does not
extend to claims which the creditor does not know or suspect to exist in
Executive’s favor at the time of executing the release, which if known by it
must have materially affected its settlement with the debtor.

12.The parties agree and acknowledge that the agreements by Company described
herein, and the settlement and termination of any asserted or unasserted claims
against the Releasees, are not and shall not be construed to be an admission of
any violation of any federal, state or local statute or regulation, or of any
duty owed by any of the Releasees to Executive.

13.Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach.  Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages.

14.This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Iowa.

15.Executive certifies and acknowledges as follows:

(a)That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE Company and each of the Releasees from any
legal action arising out of Executive’s employment relationship with Company and
the termination of that employment relationship;

- 17 -

 

--------------------------------------------------------------------------------

 

(b)That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to Executive and which Executive acknowledges is in
addition to any other benefits to which Executive is otherwise entitled;

(c)That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d)That Executive does not waive rights or claims that may arise after the date
this Agreement is executed;

(e)That Company has provided Executive with a period of [twenty-one (21)] or
[forty-five (45)] days within which to consider this Agreement, and that
Executive has signed on the date indicated below after concluding that this
Separation of Employment Agreement and General Release is satisfactory to
Executive; and  

[Note:  The applicable time period will depend on whether the termination is
part of a reduction in force (45 days) or not (21 days).  In addition, if the
termination is in connection with a reduction in force, certain disclosures will
need to be made to Executive to comply with the requirements of the ADEA if
Executive is at least age 40.]

(f)Executive acknowledges that this Agreement may be revoked by Executive within
seven (7) days after execution, and it shall not become effective until the
expiration of such seven (7) day revocation period.  In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and Company
will have no obligations hereunder.  Revocation may be achieved only by
delivering a letter to [NAME, TITLE, ADDRESS], clearly evidencing a decision to
revoke within the seven day revocation period.

Intending to be legally bound hereby, Executive and Company executed the
foregoing Separation of Employment Agreement and General Release this ______ day
of _______, ____.

 

______________________________

 

Witness:________________________

 

KemPharm, Inc.

 

By:___________________________

 

Witness:________________________

 

Name:

Title:




- 18 -

 

--------------------------------------------------------------------------------

 

Exhibit C

List of Outside Business Activities

1.

Executive currently receives regular quarterly compensation from Ortek
Therapeutics resulting from a previous engagement.  Executive occasionally
provides advice to Ortek Therapeutics.  During the term of employment under this
Agreement, Executive shall not increase the amount of time expended in service
of Ortek Therapeutics nor serve as an officer or director of Ortek Therapeutics
without Company’s prior written authorization.

 

- 19 -

 